Citation Nr: 0106062	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-24 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether termination of apportionment of the veteran's 
benefits was proper.

ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1957 to 
June 1959.  The veteran has been determined to be incompetent 
for VA purposes and has an appointed guardian.  The appellant 
is the estranged wife of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September1999 administrative 
decision by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This decision 
terminated the apportionment of the veteran's compensation 
benefits to the appellant, his spouse, and three children.


FINDINGS OF FACT

1. In December 1997 the appellant was awarded an 
apportionment of the veteran's benefits for herself and 
her three dependent children.

2. At time of the award of apportionment, neither the veteran 
nor the appellant submitted evidence of their respective 
monthly net income.  

3. As evidenced by the record, VA did receive notice in June 
1999, of monthly support payments since January 1999 from 
the guardian to the appellant; at that time termination of 
the veteran's benefits was proposed and final action taken 
in September 1999, with apportionment terminated effective 
January 1, 1999.


CONCLUSION OF LAW

Termination of the apportionment of the veteran's VA 
compensation benefits on behalf of his wife and dependent 
children was proper.  38 U.S.C.A. § 101(4) (West 1991); 38 
C.F.R. §§3.450, 3.451, 3.452, 3.500(d) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is in receipt of service-connected benefits for 
schizophrenia, for which he has been assigned a 100 percent 
disability rating.  In July 1985 a court appointed custodian 
for VA purposes was appointed.  The veteran and the appellant 
were married in January 1980, have lived separately for many 
years, and have three children.  

The appellant applied for apportionment of the veteran's 
benefits in September 1997.  Expense information was received 
from both the appellant and the veteran, but no income 
information.  However, the veteran submitted a written 
statement in November 1997, in which he expressed his 
agreement to an apportionment to be made to his spouse 
(appellant) and their three children.  Thereafter, 
apportionment was granted in the amount of $400 a month 
effective in October 1997.  

At the time of the award of apportionment, the RO advised the 
appellant to immediately notify them of any change in income 
or net worth, or any change of marital or dependent status.  

The appellant submitted a request for an increase in the 
apportionment amount in January 1999.  In April 1999, the 
veteran's legal custodian contacted the RO to inform the VA 
that the veteran was making monthly support payments to the 
appellant.  Thereafter, in June 1999, the legal custodian 
requested termination of the apportionment since the veteran 
was making monthly support payments to the appellant for 
herself and their children.  In July 1999, a proposed 
decision to terminate the apportionment was issued and the 
veteran and appellant notified.  In October 1999, the 
apportionment was terminated, effective from January 1, 1999.  
The appellant has appealed the termination of the 
apportionment.

The appellant requested a hearing before a member of the 
Board at the RO; however, she subsequently failed to report 
for the hearing scheduled in July 2000.  The appellant has 
submitted numerous written statements contending that she 
needs the additional $400 a month from the terminated 
apportionment, in addition to her other monthly income, in 
order to maintain her current lifestyle.  

The appellant has submitted information as to her monthly 
expenses and income which shows that her expenses exceed 
income by $94.00 without the $400 VA apportionment; however 
as noted by the RO, the appellant failed to include the 
monthly payment she receives from the veteran's legal 
custodian.  

The appellant has not contested the information provided by 
the veteran's custodian that she does, in fact, receive at 
least $550.00 per month directly from the custodian.  
Specifically, since January 1999, the evidence shows that the 
appellant has received payments from the custodian in the 
amounts of $747 in January, $992 in February, $774 in March, 
$608 in April, and $550 plus extra as needed in May 1999, and 
beyond.

In general, all or any part of the benefits payable on 
account of any veteran may be apportioned on behalf of his or 
her spouse, children, or dependent parents if the veteran is 
not residing with his or her spouse, or if the veteran's 
children are not residing with the veteran and the veteran is 
not reasonably discharging his or her responsibility for the 
spouse's or children's support.  However, no apportionment 
will be made where the veteran or fiduciary is providing for 
dependents.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. §§ 
3.450, 3.452 (2000).  

There is also a regulatory provision for special 
apportionment where hardship is shown to exist under the 
facts of the individual case, and apportionment would not 
cause undue hardship to the other persons in interest.  The 
income and other resources of the veteran and the dependents 
in whose behalf apportionment is claimed are to be 
considered.  38 C.F.R. § 3.451 (2000).

Finally, 38 C.F.R. § 3.500(d) provides that apportionment is 
to be discontinued when reason for apportionment no longer 
exists.  

The Board finds that the evidence in this case clearly 
establishes that since January 1999, the veteran through his 
custodian, has been providing for his dependents and has 
"reasonably discharged" his responsibilities to his spouse 
(the appellant) and their children.  There is no evidence of 
hardship under the facts of this case.  The clear 
preponderance of the evidence shows that the appellant did 
not meet the legal requirements for apportionment as of 
January 1999.  Consequently, the termination of the 
apportionment was proper.


ORDER

The decision to terminate apportioned benefits to the 
appellant effective January 1, 1999 was proper.  The claim is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 


